DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-4, 7, 9-17, and 21-27 are pending and Claims 1-4, 7, 9-11, 17, and 23-27 have been examined in this application. As of the date of this application, the Information Disclosure Statement (IDS) filed on 01/20/2020 and 02/27/2020 have been taken into account.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2021 has been entered.

Response to Amendment
In the amendment dated 09/28/2021, the following has occurred: Claims 1-2 and 17 have been amended; Claim 8 has been canceled; Claims 25-27 have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 09/28/2021 have been fully considered but they are not persuasive. 
“The amendments to claim 1 above are supported in FIG. 7 and paragraph 0055. No new matter has been added. Arendt does not disclose the first frustoconical member having a first base diameter of at least 0.875 in. (22 mm), a first substantially hollow interior, and a top with a diameter no greater than 0.75 in. (19 mm), as recited in claim 1. As discussed in paragraph 0055 of the specification, these dimensions allow the first frustoconical member to receive a tip housing. Because Arendt does not teach or suggest the dimensions recited in claim 1, claim 1 as amended is allowable over Arendt.” – Arendt discloses frustoconical members having approximate dimensional ratios that correspond to the claimed dimensions and while it does not state the exact dimensions, it would have been an obvious design change to adjust the size of the members in Arendt to correspond to the claimed dimensions. One having ordinary skill in the art would understand that sizing the members of Arendt to the claimed dimensions would fit a tool having a quarter inch square drive or a three eights of an inch square drive with the proper tolerances, and a change to this size would not cause the prior art device to perform differently and therefore would be obvious.
In response to applicant’s argument that: “In rejecting claim 7, the examiner asserts Arendt teaches these limitations. This is clear error for two reasons. First, the drive portions of ratchets are placed inside the frustoconical members in Arendt. The dimensions of the external surface of the frustoconical members has no relevance in Arendt, only the dimensions of the interior surface of the frustoconical members is relevant because the exterior surface of the frustoconical members in Arendt are not dimensioned to engage any tool. Second, for the examiner's rejection to have merit, a frustoconical member in Arendt would have to have an external surface dimensioned to engage internal threads on a tip housing for a sprayer. Arendt has no such teaching.” – A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Arendt is not required to specifically .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the plurality of second frustoconical retaining members" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this has been interpreted as the second frustoconical retaining member.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Arendt (US Patent No. 5,154,544).
Regarding Claim 1, Arendt teaches a sprayer accessory holder comprising: a base plate (Arendt: Fig. 1, 3-4, 6; 1); a first frustoconical retaining member (Arendt: Fig. 1; 7) fixedly coupled to a top surface of the base plate and having a first base diameter, a first substantially hollow interior, and a top with a diameter; and a second frustoconical retaining member (Arendt: Fig. 1, 4; 8) fixedly coupled to the top surface of the base plate and having a second base diameter less than the first base diameter.
Arendt discloses the claimed invention except for a frustoconical member having a base diameter of at least 0.875 inches (22 mm) and a top diameter of at least 0.75 inches (19mm). It would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was filed to change the size of the members in Arendt, with the motivation of fitting accessories having specific standardized dimensions, and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955); Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding Claim 2, Arendt teaches the sprayer accessory holder of claim 1 wherein the first base diameter is approximately 0.875 in. (22 mm) and the top diameter is approximately 0.75 in. (19 mm) (see note). [Note: See rejection of claim 1 for motivation and rationale.]
Regarding Claim 3, Arendt teaches the sprayer accessory holder of claim 1 further comprising a brush holder (Arendt: Fig. 1, 4, 6; 15) fixedly coupled to the base plate (Arendt: Fig. 1, 3-4, 6; 1).
Claim 4, Arendt teaches the sprayer accessory holder of claim 3 wherein the brush holder (Arendt: Fig. 1, 4, 6; 15) is dimensioned to receive and hold a portion of a wire brush.
Regarding Claim 7, Arendt teaches the sprayer accessory holder of claim 1 wherein an external surface of the first frustoconical retaining member (Arendt: Fig. 1; 7) is dimensioned to engage internal threads on a tip housing for a sprayer.
Regarding Claim 23, Arendt teaches the sprayer accessory holder of claim 3 wherein the brush holder is on a same side of the base plate as the first frustoconical retaining member (Arendt: Fig. 1; 7) and the second frustoconical retaining member (Arendt: Fig. 1, 4; 8).
Regarding Claim 24, Arendt teaches the sprayer accessory holder of claim 3 wherein the brush holder (Arendt: Fig. 1, 4, 6; 15) is on the top surface of the base plate (Arendt: Fig. 1, 3-4, 6; 1).
Regarding Claim 25, Arendt teaches the sprayer accessory holder of claim 1 wherein each of the plurality of second frustoconical retaining members (Arendt: Fig. 1, 4; 8) has a second substantially hollow interior having a top opening.  
Arendt discloses the claimed invention except for a frustoconical member having a top opening of no more than 0.375 in. (9.5 mm). It would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was filed to change the size of the members in Arendt, with the motivation of fitting accessories having specific standardized dimensions, and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955); Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Regarding Claim 26, Arendt discloses a sprayer accessory holder comprising: a base plate (Arendt: Fig. 1, 3-4, 6; 1); a first frustoconical retaining member (Arendt: Fig. 1; 7) (Arendt: Fig. 1; 8), each having a second base diameter less than the first base diameter and having a second substantially hollow interior having a top opening. 
Arendt discloses the claimed invention except for a plurality of frustoconical retaining members having the same dimensions. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include additional members with the motivation accommodating different sets having different numbers of accessories (Arendt: Col. 3, Ln. 15-20), and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Furthermore, Arendt discloses the claimed invention except for a frustoconical member having a top opening of no more than 0.375 in. (9.5 mm). [Note: See the rejection of claim 25 for motivation and rationale.]
Regarding Claim 27, Arendt teaches the sprayer accessory holder of claim 26 wherein the top opening of the second frustoconical retaining member is approximately 0.375 in. (9.5 mm).

Claims 9-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Arendt (US Patent No. 5,154,544) in view of Goerges (US Pub. No. 2019/0029381).
Regarding Claim 9, Arendt teaches the sprayer accessory holder of claim 1 wherein the base plate (Arendt: Fig. 1, 3-4, 6; 1), first frustoconical retaining (Arendt: Fig. 1; 7) and second frustoconical retaining member (Arendt: Fig. 1, 4; 8) are monolithically molded.
Arendt fails to explicitly disclose a holder monolithically molded from a resilient material. However, Goerges teaches a holder monolithically molded from a resilient material (Goerges: [0019], [0021]).
(Goerges: [0019], [0021]).
Regarding Claim 10, Arendt, as modified, teaches the sprayer accessory holder of claim 9 wherein the resilient material comprises a thermoplastic vulcanizate (Goerges: [0019], [0021]).
Regarding Claim 11, Arendt, as modified, teaches the sprayer accessory holder of claim 9 wherein the thermoplastic vulcanizate has a Shore A durometer rating of 70-90 (Goerges: [0019], see note). [Note: The material disclosed by Goerges is known to have this material property, see previously attached NPL document.]

Regarding Claim 17, Arendt discloses a sprayer accessory holder comprising: a base plate (Arendt: Fig. 1, 3-4, 6; 1); a first frustoconical retaining member (Arendt: Fig. 1; 7), having a first base diameter and a top with a diameter, a first substantially hollow interior; a second frustoconical retaining member (Arendt: Fig. 1, 4; 8), having a second base diameter less than the first base diameter and having a second substantially hollow interior and a top opening; a brush holder (Arendt: Fig. 1, 4, 6; 15) on a same side of the base plate as the first frustoconical retaining member and the second frustoconical retaining member; wherein the base plate, the first frustoconical retaining member, the second frustoconical retaining member, and the brush holder are monolithically molded.
Arendt discloses the claimed invention except for a plurality of frustoconical retaining members having the same dimensions. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include additional members with the motivation accommodating different sets having different numbers of accessories (Arendt: Col. 3, Ln. 15-20), and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Arendt discloses the claimed invention except for a frustoconical member having a base diameter of approximately 0.875 inches (22 mm) and a top diameter of approximately 0.75 inches (19mm); and frustoconical members having a top opening of approximately 0.375 in. (9.5 mm). [Note: See the rejections of claim 1 and 25 for motivation and rationale.]
Furthermore, Arendt fails to disclose a holder molded from a thermoplastic vulcanizate that has a Shore A durometer rating in a range of 70-90. However, Goerges teaches a holder molded from a thermoplastic vulcanizate that has a Shore A durometer rating in a range of 70-90 (Goerges: [0019], [0021]). [Note: See the claim 9 rejection for motivation.]

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        /JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631